 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11    SAMUEL CAMPOSECO,                                Case No. 1:19-cv-01330-AWI-BAM (PC)
12                       Plaintiff,                    ORDER TO SHOW CAUSE WHY ACTION
                                                       SHOULD NOT BE DISMISSED FOR
13           v.                                        FAILURE TO PROSECUTE
14    BOUDREAUX, et al.,                               (ECF No. 31)
15                       Defendants.                   TWENTY-ONE (21) DAY DEADLINE
16

17
            Plaintiff Samuel Camposeco (“Plaintiff”) is a pretrial detainee proceeding pro se and in
18
     forma pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. This action proceeds on
19
     Plaintiff’s second amended complaint against Defendants Stamper and Jones for violation of the
20
     First and Sixth Amendments for reading Plaintiff’s legal mail outside of Plaintiff’s presence and
21
     confiscating the legal mail.
22
            On April 27, 2021, Defendants filed a motion to dismiss. (ECF No. 31.) Pursuant to
23
     Local Rule 230(l) and Federal Rule of Civil Procedure 6(d), Plaintiff’s opposition or statement of
24
     non-opposition was due on or before May 21, 2021. The deadline for Plaintiff to respond to
25
     Defendants’ motion to dismiss has expired, and he has not otherwise been in contact with the
26
     Court. Plaintiff will be permitted one final opportunity to show cause why this action should not
27
     be dismissed with prejudice.
28
                                                      1
 1          Accordingly, it is HEREBY ORDERED that Plaintiff shall show cause by WRITTEN

 2   RESPONSE within twenty-one (21) days of service of this order why this action should not be

 3   dismissed, with prejudice, for failure to prosecute. Plaintiff may comply with the Court’s order

 4   by filing an opposition or statement of non-opposition to Defendants’ April 27, 2021 motion to

 5   dismiss. Plaintiff is warned that if he fails to comply with the Court’s order, this matter will

 6   be dismissed, with prejudice, for failure to prosecute.

 7
     IT IS SO ORDERED.
 8

 9      Dated:     June 3, 2021                              /s/ Barbara   A. McAuliffe            _
                                                      UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
